DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20160212522) in view of Osugi et al. (US Pub. 20200092628) and Boesen (US Pub. 20180040093).
Regarding claim 1, Lee discloses 	an information processing device having a to-be-worn portion capable of being worn at one ear of a user (see abstract), the information processing device comprising: 
a first sound pickup configured to pick up external sound (see fig. 1A, item 117); 
a sound emitter configured to emit sound to the one ear of the user (see fig. 1A, item 150); and 
a computer programmed to:
determine whether or not a predetermined condition is satisfied in a state where the information processing device is in the vehicle (see paragraphs 119-122); and 

Lee fails to disclose authenticate the user based on acquired biological information;
authenticate a vehicle based on a result of the user authentication; and
predetermined condition is satisfied after authenticating the vehicle.
However, Osugi discloses authenticate the user based on acquired biological information (see paragraph 8; “based on acoustic characteristics that are dependent on the shape of the earhole including, but not limited to, the ear canal”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Osugi’s authenticating with the information processing device of Lee in order to identify individuals using the device for security purposes (see Osugi, paragraphs 2 and 12).
Lee in view of Osugi fails to disclose authenticate a vehicle based on a result of the user authentication; and predetermined condition is satisfied after authenticating the vehicle.
However, Boesen further discloses authenticate a vehicle based on a result of the user authentication (see abstract; paragraphs 10 and 34; note the limitation, predetermined condition being satisfied after authenticating the vehicle, as claimed, is a mere design choice since the order in which predetermined condition being satisfied, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Boesen’s authenticating with the information processing device of Lee in view of Osugi in order to authenticate a user of a vehicle (see Boesen, paragraph 6).
Regarding claim 2, Lee in view of Osugi and Boesen discloses the information processing device according to claim 1, as discussed above, wherein the computer is programmed to, when causing the sound emitter to emit the external sound picked up by the first sound pickup, amplify a sound pressure of the external sound before causing the external sound to be emitted (see Lee, paragraph 123). 
Regarding claim 3, Lee in view of Osugi and Boesen discloses the information processing device according to claim 1, as discussed above, further comprising:
another to-be-worn portion capable of being worn at another ear of the user (see Lee, fig. 1B, items 150a and 150b),
wherein the computer is programmed to further make a notification for prompting the user to take off either the to-be-worn portion or the other to-be-worn portion if the predetermined condition is satisfied when the to-be-worn portion and the other to-be-worn portion are worn at the one ear and the other ear of the user (see Lee, paragraph 122; examiner would like to note that taking off the earphones is one of inherent responses to an emergency notification).
Regarding claim 4, Lee in view of Osugi and Boesen discloses the information processing device according to claim 1, as discussed above, wherein the predetermined condition is that the user is seated on a driver seat of the vehicle (see Lee, paragraph 84). 
Regarding claim 5, Lee in view of Osugi and Boesen discloses the information processing device according to claim 1, as discussed above.
Lee in view of Boesen fails to disclose further comprising:  a second sound pickup configured to pick up sound from an ear hole of the one ear of the user, wherein the computer is programmed to:
cause the sound emitter to emit a sound for authentication having a predetermined frequency and a predetermined sound pressure into the ear hole of the one ear of the user; and
cause the second sound pickup to pick up an echo of the sound for authentication from the ear hole as the acquired biological information.
However, Osugi discloses further comprising:  a second sound pickup configured to pick up sound from an ear hole of the one ear of the user, wherein the computer is programmed to:
cause the sound emitter to emit a sound for authentication having a predetermined frequency and a predetermined sound pressure into the ear hole of the one ear of the user; and
cause the second sound pickup to pick up an echo of the sound for authentication from the ear hole as the acquired biological information (see paragraphs 8 and 35; “echoed in the ear”; “based on acoustic characteristics that are dependent on the shape of the earhole including, but not limited to, the ear canal”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Osugi’s authenticating with the information processing device of Lee in view of Boesen in order to identify individuals using the device for security purposes (see Osugi, paragraphs 2 and 12).

Regarding claim 6, the claimed limitations are a method claim directly corresponding to the information processing device of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.

Regarding claim 7, the claimed limitations are a computer-readable non-transitory storage medium claim directly corresponding to the information processing device of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.

Regarding claim 9, Lee in view of Osugi and Boesen discloses the information processing device according to claim 1, as discussed above.
Lee in view of Boesen fails to disclose wherein the acquired biological information is an ear hole echo of the user.
However, Osugi discloses wherein the acquired biological information is an ear hole echo of the user (see paragraphs 8 and 35; “echoed in the ear”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Osugi’s authenticating with the information processing device of Lee in view of Boesen in order to identify individuals using the device for security purposes (see Osugi, paragraphs 2 and 12).

Response to Arguments
Applicant's arguments with respect to claims 1-7 and 9 have been considered but are moot in view of the new ground(s) of rejection.
Applicant is reminded that the specifications are not the measure of invention.  Therefore, limitations contained therein cannot be read into the claims for the purpose of avoiding the prior art.  In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).  Further, examiner would like to suggest expanding on details of communication relations between in-vehicle device and the device worn at ear of the user (as disclosed in applicant’s PG Pub., paragraphs 40-41) and details of predetermined condition (as disclosed in applicant’s PG Pub., paragraph 42) in order to overcome the prior art rejections.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL KIM/Primary Examiner, Art Unit 2654